DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 27 July 2021, which papers have been made of record.
Claims 1-6 are currently presented for examination, of which claim 6 has been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 1-5, in the reply filed on 27 July 2021 is acknowledged. The traversal is on the ground(s) that “all the claims in this application can be examined at the same time without serious burden.” This is not found persuasive at least because the inventions have a separate classification and different art can be used to reject the invention of Group II, even in view of Applicant’s amendments. The examiner further notes that, because product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. (See MPEP 2113(I)). The patentability of a product does not depend on its method of production. (MPEP 2113(I)). The wide opening of the groove is deformed during the claimed method of claim 1, and is understood to not be required when considering the product claim 6.
Furthermore, Applicant cannot overcome the fact that searching the method is not required for the apparatus as claimed. To keep the groups together would be a burden to the examiner. Regarding Applicant’s argument that examination of the entire application would not place a serious burden on the examiner, this is not found persuasive because Applicant has not provided any evidence or showing to . 
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: The examiner notes that multiple figures are collectively grouped together in the Brief Description of the Drawings at least at paragraphs [0011]-[0013]. The examiner strongly recommends introducing each Figure in its own paragraph with a separate description to avoid opportunities for confusion. The examiner notes that, for example, Figures 5(a) and 5(b) are understood to illustrate distinct embodiments of a folded structure.
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities: Claim 6 has been presented with inaccurate status identifiers, such as “Original” or “Currently Amended.” Claim 6 wase restricted in the Office Action of 27 May 2021, and while Applicant has traversed the restriction, any non-elected claims must have either status identifiers “Withdrawn” or “Withdrawn – Currently Amended.” (See MPEP 714(C)).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 depends from claim 1, and recites, for example, “the side wall includes a distal part including a folded portion that is bent toward the outer side in the lateral direction” at lines 6-7. It is unclear from a review of the claims and the Specification whether the verb “is bent” is to be understood as an active verb or a passive verb. Accordingly, it is unclear whether claim 5 recites manipulative steps, or merely describes pre-existing features of the first member and the second member beyond the rejoining being deformed in claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 7,007,368 to Sovoda (hereinafter “Sovoda”).
Regarding claim 1, Sovoda discloses a method for manufacturing a swaged structure (see Fig. 7), wherein the swaged structure includes a first member (10) and a second member (20), the first member includes an end portion (12), the end portion of the first member includes a plate part (terminal planar portion at lead line 12; see Fig. 5) and a groove (angled opening, see Figs. 5 and 6), the plate part includes an edge (at terminal edge of 12; see Fig. 6) of the end portion of the first member, the second member includes an end portion (terminal end of member 20; see Fig. 5), the end portion of the second member includes an edge (planar end, vertically oriented, see Figs. 6 and 7) and two side surfaces (upper surface and lower surface of member 20, see Fig. 7), the groove extends around the edge of the second member and the two side surfaces (see Fig. 7), the groove includes a side surface (lower surface of 12, see Fig. 7) including an engaging portion (60), one of the side surfaces (upper surface of member 20) of the end portion of the second member includes an engaged portion (32), and the engaging portion projects from the side surface of the groove or the engaged portion projects from the side surface of the end portion of the second member (see Fig. 6) so that the engaging portion engages the engaged portion (60 and 32 engage each other; see Fig. 7 and Col. 3, lines 5-10), the method comprising: preparing the first member (10) including the plate part and the groove having a wide opening (see Col. 2, lines 40-42); after the preparing of the first member, inserting the end portion of the second member (20) into the groove (compare Figs. 3 and 5); and after the inserting of the second member, pressing the plate part in a direction narrowing the opening of the groove (compare Figs. 6 and 7; see Col. 3, lines 15-21) to bring the engaging portion into contact with the engaged portion (see Fig. 7 and Col. 3, lines 17-25).
Regarding claim 2, Sovoda discloses the limitations of claim 1, and further Sovoda discloses that one of the engaging portion and the engaged portion (32) is a projection (see Fig. 6) and the other of the engaging portion (60) and the engaged portion is a recess (see Fig. 7), and the projection has a cross section that is orthogonal to a projection direction (projection direction understood to be vertical direction as viewed with respect to Fig. 4) and larger than an opening of the recess 
Regarding claim 3, Sovoda discloses the limitations of claim 1, and further Sovoda discloses that the end portion of the first member (10) is folded (see Fig. 6), before the inserting of the second member, the folded part of the end portion of the first member has a wide opening (see Fig. 5, 90 degree configuration may be understood to be “wide”), in the inserting of the second member, the second member (20) is inserted into the first member through the opening of the end portion of the first member (10), and in the pressing to bring the engaging portion (60) into contact with the engaged portion (32), the end portion of the first member (10) is folded so that the engaging portion of the first member is moved toward and pressed into contact with the engaged portion (32) of the second member that is inserted into the first member (compare Figs. 6 and 7).
Regarding claim 4, Sovoda discloses the limitations of claim 1, and further Sovoda discloses simultaneously forming a distal surface (region 24 of panel) of the end portion of the second member (20) and the engaged portion (32) before the inserting of the second member (see Col. 2, lines 51-55; formation of the portion 32 may occur at the same time as stamping of the second member 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sovoda as applied to claim 1 above, and further in view of United States Patent Application Publication 2006/0000255 to Baulier et al. (hereinafter “Baulier”).
Regarding claim 5, Sovoda discloses the limitations of claim 1, and further Sovoda discloses that the first member (10) is an outer member of a vehicle door frame (Col. 1, lines 42-46), the second member (20) is an inner member of a vehicle door frame (Col. 1, lines 42-46). Sovoda does not explicitly disclose that the outer member includes a side wall extending from an outer side to an inner side in a lateral direction of a vehicle, the side wall includes a distal part including a folded portion that is bent toward the outer side in the lateral direction of the vehicle and folded toward the inner side in the lateral direction of the vehicle, the inner member includes a body extending from the outer side to the inner side in the lateral direction of the vehicle, the body includes a distal end including an extension , the extension is folded toward the outer side in the lateral direction of the vehicle and linearly extends in the lateral direction of the vehicle, and the extension includes an end inserted into an opening of the folded portion in the lateral direction of the vehicle.  However, it would have been within the level of 
For example, Baulier teaches a hemmed panel (see Fig. 1) including an inner member (26) and an outer member (24).  Baulier teaches that the outer member (24) includes a side wall (32) extending from an outer side (see Fig. 1) to an inner side in a lateral direction of a vehicle (horizontally as depicted in Fig. 1), the side wall (32) includes a distal part including a folded portion (see Fig. 6) that is bent toward the outer side in the lateral direction of the vehicle and folded toward the inner side in the lateral direction of the vehicle (see Fig. 3), the inner member (26) includes a body (middle projection at lead line 26, see Fig. 1) extending from the outer side (bottom of Fig. 1) to the inner side (upper side of Fig. 1) in the lateral direction of the vehicle, the body (middle projection at lead line 26) includes a distal end including an extension (angled legs below corners at lead lines 26), the extension is folded toward the outer side (legs of central projection extend towards and from the outer side) in the lateral direction of the vehicle and linearly extends in the lateral direction of the vehicle, and the extension includes an end (portion at 34 extends off the body; see Fig. 5) inserted into an opening of the folded portion in the lateral direction of the vehicle. 
It would have been obvious to one having ordinary skill in the art to modify the method taught by Sovoda to apply the hemming or swaging technique to a conventional vehicle closure configuration, such as the configuration taught by Baulier. (See MPEP 2143(A)).  One having ordinary skill in the art would reasonably understand that the geometry of the panels away from the hemmed portion would not impact the method taught by Sovoda or change its principles of operation.  Thus, modifying the panels taught by Sovoda to include another conventional panel configuration, such as the configuration taught by Baulier, would reasonably be expected to facilitate forming a hemmed joint in the same manner as Sovoda.
Thus, the combination of Sovoda and Baulier teaches the limitations of claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art made of record is directed to methods of forming joined structures by hemming.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726              
/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726